NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT


DANIEL MOSLEY,                   )
                                 )
           Appellant,            )
                                 )
v.                               )            Case No. 2D18-675
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed November 9, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Wayne M. Durden, Judge.

Daniel Mosley, pro se.


PER CURIAM.


             Affirmed.


NORTHCUTT, CASANUEVA, and BLACK, JJ., Concur.